Title: Charles Bonnycastle: Proposal to Mr. Gilmer, 19 May 1825, 19 May 1825
From: Bonnycastle, Charles
To: 

Copy of the Proposal made to Mr Gilmer—I shall be perfectly satisfied if the Rector & visitors will guarantee that my Bond, or such part of it as may be demanded, shall be paid forthwith. to the British Government.I shall be willing to have the amount deducted from my salary in yearly payments; provided that the Rector & Visitors will also guarantee me a salary not less than $2500—& that I shall be allowed to take advantage of any increase in this amount from an increase of students. The agreement terminating whenever such an increase may take place.